DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 1 and 11 are presently amended.
Claims 1-20 are pending.

Response to Amendment
Applicant’s amendments are acknowledged.

Response to Arguments
Applicant’s arguments filed 8/16/2022 have been fully considered in view of further
consideration of statutory law, Office policy, precedential common law, and the cited prior art as
necessitated by the amendments to the claims, and are persuasive in part for the reasons set forth below.

35 USC § 103 Rejections
First, Applicant argues that “Independent claim 1 recites: identifying, by a server, commuting preferences of each of a plurality of users of a same entity having one or more locations, the commuting preferences identifying, for each of the plurality of users, i) on which days of a week a user of the plurality of users specified, based on input via a user interface, to drive to the one or more locations of the same entity, ii) on which days of the week the user of the plurality of users specified, based on input via the user interface, to ride to the one or more locations of the same entity, and iii) a number of
other users with which the user is willing to travel, wherein at least one of the plurality of users specifies via the user interface to drive on at least one day of the week.
…the cited portions of Engle and Smith do not teach or suggest at least this subject matter of independent claim 1” [Arguments, page 9].
In response, Applicants arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 11-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Engle et al., U.S. Publication No. 2020/0064143 [hereinafter Engle], in view of Sohm et al., U.S. Publication No. 2006/0293937 [hereinafter Sohm].

Regarding claim 1, Engle discloses a method for automatic generation of routes and scheduling of rides for ride sharing between users of a same entity based at least on attributes of the users, the method comprising: 
(a) identifying, by a server, …of each of a plurality of users of a same entity having one or more locations… (Engle, ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 35, FIG. 5 is a top diagrammatic view illustrating a ride share scenario 500 that includes associating co-workers 502, 504 in advance of performing a work carpool. A first route 506 takes the first co-worker 504 from a coworker A house 508 to a work location 510. The autonomous vehicle 512 can be redirected to a co-worker B house 514 to include co-worker 504 in a ride share to the work location 510 along a second route 516, in this instance without a distance penalty (discloses users of a same entity));
…(b) receiving, by the server from devices of each of the plurality of users, information identifying for each of the plurality of users a home location and a location of the one or more locations of the same entity (Id., ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 35, FIG. 5 is a top diagrammatic view illustrating a ride share scenario 500 that includes associating co-workers 502, 504 in advance of performing a work carpool. A first route 506 takes the first co-worker 504 from a coworker A house 508 to a work location 510. The autonomous vehicle 512 can be redirected to a co-worker B house 514 to include co-worker 504 in a ride share to the work location 510 along a second route 516, in this instance without a distance penalty (discloses user home locations 508 and 514 and entity location 510)), (Id., Figure 5, figure depicts user home locations 508 and 514 and entity location 510);


    PNG
    media_image1.png
    420
    430
    media_image1.png
    Greyscale

Engle further discloses …(c) generating, by the server, a plurality of routes for commuting by the plurality of users to the one or more locations of the same entity based at least on i) the home location, …and iii) the number of other users each user is willing to travel with… each route of the plurality of routes corresponding to a group of users of the same entity of a plurality of groups of users to commute via each of the plurality of routes to the one or more locations of the same entity (Engle, ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 17, A method, autonomous system controller, and computer program product generate a first route for an autonomous vehicle to transport a first person from a first location to a destination. In response to determining that a second person satisfies trigger criteria comprising: (i) being at a second location that is within a proximity threshold to the first route; (ii) being associated with the first person; and (iii) being associated with the destination, an affordance is caused to be present via a respective user interface device to at least one of the first and second persons that proposes that the autonomous vehicle transport both the first and second persons to the destination (discloses group of users commuting to a location). In response to receiving acceptance, a second route (discloses plurality of routes) is generated for the autonomous vehicle that comprises picking up the first person at the first location, picking up the second person at the second location, and transporting both persons to the destination);
(d) designating, by the server, for each group of users for each route of the plurality of routes, a user of each group of users as a driver and one or more users of each group of users as riders (Id., ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 26, the administration system 122 detects the opportunity and causes the opportunity to be presented to a second person 132 via a user interface device 134. The opportunity can be presented as a socialized navigation map 136 that is relevant to both first and second persons 130, 132 (discloses group of users). For example, both persons 130, 132 can be associated as being friends, co-workers, or members of the same club or organization. The socialized navigation map 136 can be annotated with current locations 138-140 of members of the group), (Id., ¶ 2, Building upon this enabling navigation technology, mobile-based business platforms have been implemented that enable automated passenger and parcel taxi services. The business platform selects particular vehicles and potential drivers (discloses determining drivers) based on routing proximity and availability. The business platform handles fare negotiations between driver and passenger (discloses determining passengers) in some instances);
(e) communicating, by the server, to each of the devices of each of the users in each group of users, route information of each route of the plurality of routes assigned to each group of users of the plurality of groups of users (Id., ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 26, the administration system 122 detects the opportunity and causes the opportunity to be presented to a second person 132 via a user interface device 134. The opportunity can be presented as a socialized navigation map 136 that is relevant to both first and second persons 130, 132 (discloses communicated route information). For example, both persons 130, 132 can be associated as being friends, co-workers, or members of the same club or organization. The socialized navigation map 136 can be annotated with current locations 138-140 of members of the group), (Id., abstract, In response to determining that a second person satisfies trigger criteria comprising: (i) being at a second location that is within a proximity threshold to the first route; (ii) being associated with the first person; and (iii) being associated with the destination, an affordance is caused to be presented via respective user interface devices (further discloses communicating to user devices) to at least one of the first and second persons that proposes that the autonomous vehicle transport both the first and second persons to the destination);
and (f) executing, by the server responsive to an indication that each user of the at least one route accepted the communicated route information, at least one route of the plurality of routes to cause a vehicle to traverse the at least one route (Id., ¶ 33, autonomous system controller 422 is an implementation of administration system 122 (FIG. 1), performing fleet routing of more than one autonomous vehicles 406. A server-based information handling system (IHS) can execute (discloses execution of vehicle routing by a server) an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 46, Opportunities for a person to go to a destination with an associated person can be presented to either or both persons with any subsequent ride share requiring mutual acceptance (discloses each user accepting the communicated route information). In one or more embodiments, the persons perform a person-to-person communication session as part of making an informed decision to accept a ride share. The communication session can be facilitated by the autonomous vehicle system. In other embodiments, each person interacts only with the autonomous vehicle system in viewing and accepting the ride share opportunity), (Id., ¶ 48, the outside application can be a service controlling at least one internet connected device of the user. For example, the outside application can use the location information of the location prediction platform to turn on/off house lights; start, turn on, heat, or move a vehicle).
While suggested, Engle does not explicitly disclose …identifying …commuting preferences identifying… i) on which days of a week a user of the plurality of users specified, based on input via a user interface, to drive to the one or more locations of the same entity, ii) on which days of the week the user of the plurality of users specified, based on input via the user interface, to ride to the one or more locations of the same entity, and iii) a number of other users with which the user is willing to travel, wherein at least one of the plurality of users specifies via the user interface to drive on at least one day of the week
However, Sohm discloses …identifying …commuting preferences identifying… i) on which days of a week a user of the plurality of users specified, based on input via a user interface, to drive to the one or more locations of the same entity, ii) on which days of the week the user of the plurality of users specified, based on input via the user interface, to ride to the one or more locations of the same entity, and iii) a number of other users with which the user is willing to travel, wherein at least one of the plurality of users specifies via the user interface to drive on at least one day of the week (Sohm, ¶ 43, FIG. 3 shows an exemplary carpool schedule 300 on a given date 302. Carpooler column 305 lists each carpooler's name in a group, and carpooling column 310 provides information on carpooling or not. Change my carpool status 315 in FIG. 3 is linked to change carpool status web page as shown in FIG. 3a where a carpooler can change his/her carpool schedule by selecting name, carpool status "is not" or "is", and carpool date from fields 352, 357, 359, 362, and 364, and then pressing submit button 360. Accordingly, the changed carpool schedule is notified to all carpoolers in a group by an automatic email and a wireless notification instantly. Back to schedule 365 is used to navigate back to a carpool schedule web page if the carpooler does not want to change their carpool status. Pooler contact information 330 provides all carpooler's contact information that may include office phone number, home phone number, cell phone number, carpool address 1, carpool address 2, etc.), (Id. Fig. 3-3c, Figures depict commuting preference interface for specifying on which days of a week a user is driving, including at least one driver to drive on at least one day of the week), (Id., Fig 2A, figure depicts interface for determining  when a user specifies to ride (i.e. as a passenger)).

    PNG
    media_image2.png
    301
    238
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    237
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    255
    235
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    260
    236
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    298
    262
    media_image6.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the route generation and scheduling elements of Engle’s interactive routing method to include the commuting preferences elements of Sohm in the analogous art of wireless carpool scheduling.
 The motivation for doing so would have been to improve the process of “scheduling for notifying a carpool schedule change for a group of carpoolers comprises opening up a carpool schedule web page from an carpool application, submitting a carpool schedule change, updating the carpool schedule web page, sending an email notification to the group of carpoolers, pushing a wireless notification to a plurality of mobile devices owned by the group of carpoolers” [Sohm, ¶ 24], wherein the intelligence and scheduling information of Sohm would help to improve Engle’s method of “socializing routing of autonomous vehicle transportation based on associations between potential passengers and their corresponding preferences and destinations that are shared as a group” [Sohm, ¶ 24; Engle, ¶ 4].

	
Regarding claim 2, the combination of Engle and Sohm discloses the method of claim 1.
Engle further discloses …wherein each of the devices is configured to display and update route information for one or more groups of users and routes to which the user of each of the devices is assigned (Engle, ¶ 26, the administration system 122 can relay via a network 126 an opportunity as a proposed social rerouting affordance 128 for a ride share to a first person 130 that is a passenger of the autonomous vehicle 102. In one embodiment, the administration system 122 detects the opportunity and causes the opportunity to be presented to a second person 132 via a user interface device 134 (discloses displaying route information). The opportunity can be presented as a socialized navigation map 136 that is relevant to both first and second persons 130, 132. For example, both persons 130, 132 can be associated as being friends, co-workers, or members of the same club or organization. The socialized navigation map 136 can be annotated with current locations 138-140 of members of the group. One of these indications can include the current location 138 (discloses updating route information) of the first person 130 in the autonomous vehicle 102 going to a destination, such as a social venue or store 142, a residence 144 or an employment site 146).

Regarding claim 3, the combination of Engle and Sohm discloses the method of claim 1.
Engle further discloses …wherein (a) further comprises identifying, by the server, that each user of the plurality of users is linked to the same entity (Id., ¶ 13, FIG. 5 is a top diagrammatic view illustrating a ride share scenario that includes associating co-workers (discloses identifying users linked to the same entity) as an opportunity to reroute for a ride share, according to one or more embodiments), (Id., ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426).

Regarding claim 4, the combination of Engle and Smith discloses the method of claim 1.
While suggested, the combination of Engle does not explicitly disclose …wherein the commuting preferences identifies a choice of a user of the plurality of users to drive or ride on one of a particular day of a week or a particular date.
However, Sohm discloses …wherein the commuting preferences identifies a choice of a user of the plurality of users to drive or ride on one of a particular day of a week or a particular date (Sohm, Fig. 3C, Figure depicts an interface for selecting which date a user prefers to drive).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the route generation and scheduling elements of Engle’s interactive routing method to include the commuting preferences elements of Sohm in the analogous art of wireless carpool scheduling for the same reasons as stated for claim 1.

Regarding claim 5, the combination of Engle and Sohm discloses the method of claim 1.
Engle further discloses …wherein the commuting preferences identifies one or more of the following: a boundary condition to perform a pickup, and a departure time from the home location (Engle, ¶ 32, A first point-to-point route 412 is adjusted to a second route 414 for ride sharing to a destination 416 in response to the adjustment being within a proximity threshold 418 (e.g., the second location 410 at which the second person B 408 is located being within the proximity threshold 418). The proximity threshold 418 can be adjustable or dynamic (discloses boundary condition). For example, a passenger can have an arrival deadline that constrains any excursions from the first point-to-point route 412. The threshold can be distance based or time based or both. The shared portion 420 of the second route 414 can then be optimized for time and distance), (Id., ¶ 45, an autonomous vehicle system can determine that a population of autonomous vehicles is insufficient to service current demand of passengers. Ride sharing can be made a mandatory feature of the service. For example, an employer may contract with an autonomous vehicle service to assist employees in obtaining transportation to and from work. The autonomous vehicle system can look for rerouting opportunities to maximize delivery of employees at the appropriate start (discloses departure time from home location) and end times). 

Regarding claim 7, the combination of Engle and Sohm discloses the method of claim 1.
Engle further discloses …wherein (b) further comprises receiving, by the server, a home location of a user and a location of the one or more locations the user commutes to the entity from a device of the user, wherein the device determines the home location and the location using location data identified by the device (Engle, ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶¶ 39-42, A sub-system for identifying ride providers and riders whose travel routes and schedules are similar, i.e. Travel Compatibility. [0040] a. The travel routes/schedules of prospective riders and ride providers that have been previously cataloged as registration information. [0041] b. Actual geographic coordinates history created using GPS or wireless technology, the latter including but not limited to mobile phone cell location, (discloses receiving location from a user device) local Area network, wireless toll-road payment schemes, or internet device communications. [0042] c. The system may create a characteristic "image" of prospective riders' and ride providers' routes/schedules, based on numerical processing geographic histories (as in b.), combined with the cataloged routes and schedules (as in a.)), (Id., ¶ 35, FIG. 5 is a top diagrammatic view illustrating a ride share scenario 500 that includes associating co-workers 502, 504 in advance of performing a work carpool. A first route 506 takes the first co-worker 504 from a coworker A house 508 to a work location 510. The autonomous vehicle 512 can be redirected to a co-worker B house 514 to include co-worker 504 in a ride share to the work location 510 along a second route 516, in this instance without a distance penalty (discloses user home locations 508 and 514 and entity location 510)).

Regarding claim 11, Engle discloses a system to automatically generate routes and schedule rides for ride sharing between users of a same entity based at least on attributes of the users, comprising: a route manager of a server comprising one or more processors and memory configured to: identify …of each of a plurality of users of a same entity having one or more locations, …to the one or more locations of the same entity… (Engle, ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 35, FIG. 5 is a top diagrammatic view illustrating a ride share scenario 500 that includes associating co-workers 502, 504 in advance of performing a work carpool. A first route 506 takes the first co-worker 504 from a coworker A house 508 to a work location 510. The autonomous vehicle 512 can be redirected to a co-worker B house 514 to include co-worker 504 in a ride share to the work location 510 along a second route 516, in this instance without a distance penalty (discloses users of a same entity));
…receive, from devices of each of the plurality of users, information identifying for each of the plurality of users a home location and a location of the one or more locations of the same entity (Id., ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 35, FIG. 5 is a top diagrammatic view illustrating a ride share scenario 500 that includes associating co-workers 502, 504 in advance of performing a work carpool. A first route 506 takes the first co-worker 504 from a coworker A house 508 to a work location 510. The autonomous vehicle 512 can be redirected to a co-worker B house 514 to include co-worker 504 in a ride share to the work location 510 along a second route 516, in this instance without a distance penalty (discloses user home locations 508 and 514 and entity location 510)), (Id., Figure 5, figure depicts user home locations 508 and 514 and entity location 510);


    PNG
    media_image1.png
    420
    430
    media_image1.png
    Greyscale

Engle further discloses …generate a plurality of routes for commuting by the plurality of users to the one or more locations of the same entity based at least on i) the home location, …and iii) the number of other users each user is willing to travel with… each route of the plurality of routes corresponding to a group of users of the same entity of a plurality of groups of users to commute via each of the plurality of routes to the one or more locations of the same entity (Engle, ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 17, A method, autonomous system controller, and computer program product generate a first route for an autonomous vehicle to transport a first person from a first location to a destination. In response to determining that a second person satisfies trigger criteria comprising: (i) being at a second location that is within a proximity threshold to the first route; (ii) being associated with the first person; and (iii) being associated with the destination, an affordance is caused to be present via a respective user interface device to at least one of the first and second persons that proposes that the autonomous vehicle transport both the first and second persons to the destination (discloses group of users commuting to a location). In response to receiving acceptance, a second route (discloses plurality of routes) is generated for the autonomous vehicle that comprises picking up the first person at the first location, picking up the second person at the second location, and transporting both persons to the destination);
designate for each group of users for each route of the plurality of routes, a user of each group of users as a driver and one or more users of each group of users as riders (Id., ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 26, the administration system 122 detects the opportunity and causes the opportunity to be presented to a second person 132 via a user interface device 134. The opportunity can be presented as a socialized navigation map 136 that is relevant to both first and second persons 130, 132 (discloses group of users). For example, both persons 130, 132 can be associated as being friends, co-workers, or members of the same club or organization. The socialized navigation map 136 can be annotated with current locations 138-140 of members of the group), (Id., ¶ 2, Building upon this enabling navigation technology, mobile-based business platforms have been implemented that enable automated passenger and parcel taxi services. The business platform selects particular vehicles and potential drivers (discloses determining drivers) based on routing proximity and availability. The business platform handles fare negotiations between driver and passenger (discloses determining passengers) in some instances);
communicate to each of the devices of each of the users in each group of users, route information of each route of the plurality of routes assigned to each group of users of the plurality of groups of users (Id., ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 26, the administration system 122 detects the opportunity and causes the opportunity to be presented to a second person 132 via a user interface device 134. The opportunity can be presented as a socialized navigation map 136 that is relevant to both first and second persons 130, 132 (discloses communicated route information). For example, both persons 130, 132 can be associated as being friends, co-workers, or members of the same club or organization. The socialized navigation map 136 can be annotated with current locations 138-140 of members of the group), (Id., abstract, In response to determining that a second person satisfies trigger criteria comprising: (i) being at a second location that is within a proximity threshold to the first route; (ii) being associated with the first person; and (iii) being associated with the destination, an affordance is caused to be presented via respective user interface devices (further discloses communicating to user devices) to at least one of the first and second persons that proposes that the autonomous vehicle transport both the first and second persons to the destination);
and execute, responsive to an indication that each user of the at least one route accepted the communicated route information, at least one route of the plurality of routes to cause a vehicle to traverse the at least one route (Id., ¶ 33, autonomous system controller 422 is an implementation of administration system 122 (FIG. 1), performing fleet routing of more than one autonomous vehicles 406. A server-based information handling system (IHS) can execute (discloses execution of vehicle routing by a server) an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 46, Opportunities for a person to go to a destination with an associated person can be presented to either or both persons with any subsequent ride share requiring mutual acceptance (discloses each user accepting the communicated route information). In one or more embodiments, the persons perform a person-to-person communication session as part of making an informed decision to accept a ride share. The communication session can be facilitated by the autonomous vehicle system. In other embodiments, each person interacts only with the autonomous vehicle system in viewing and accepting the ride share opportunity), (Id., ¶ 48, the outside application can be a service controlling at least one internet connected device of the user. For example, the outside application can use the location information of the location prediction platform to turn on/off house lights; start, turn on, heat, or move a vehicle).
While suggested, Engle does not explicitly disclose …identifying …commuting preferences identifying… i) on which days of a week a user of the plurality of users specified, based on input via a user interface, to drive to the one or more locations of the same entity, ii) on which days of the week the user of the plurality of users specified, based on input via the user interface, to ride to the one or more locations of the same entity, and iii) a number of other users with which the user is willing to travel, wherein at least one of the plurality of users specifies via the user interface to drive on at least one day of the week
However, Sohm discloses …identifying …commuting preferences identifying… i) on which days of a week a user of the plurality of users specified, based on input via a user interface, to drive to the one or more locations of the same entity, ii) on which days of the week the user of the plurality of users specified, based on input via the user interface, to ride to the one or more locations of the same entity, and iii) a number of other users with which the user is willing to travel, wherein at least one of the plurality of users specifies via the user interface to drive on at least one day of the week (Sohm, ¶ 43, FIG. 3 shows an exemplary carpool schedule 300 on a given date 302. Carpooler column 305 lists each carpooler's name in a group, and carpooling column 310 provides information on carpooling or not. Change my carpool status 315 in FIG. 3 is linked to change carpool status web page as shown in FIG. 3a where a carpooler can change his/her carpool schedule by selecting name, carpool status "is not" or "is", and carpool date from fields 352, 357, 359, 362, and 364, and then pressing submit button 360. Accordingly, the changed carpool schedule is notified to all carpoolers in a group by an automatic email and a wireless notification instantly. Back to schedule 365 is used to navigate back to a carpool schedule web page if the carpooler does not want to change their carpool status. Pooler contact information 330 provides all carpooler's contact information that may include office phone number, home phone number, cell phone number, carpool address 1, carpool address 2, etc.), (Id. Fig. 3-3c, Figures depict commuting preference interface for specifying on which days of a week a user is driving, including at least one driver to drive on at least one day of the week), (Id., Fig 2A, figure depicts interface for determining  when a user specifies to ride (i.e. as a passenger)).

    PNG
    media_image2.png
    301
    238
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    235
    237
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    255
    235
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    260
    236
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    298
    262
    media_image6.png
    Greyscale

At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the route generation and scheduling elements of Engle’s interactive routing method to include the commuting preferences elements of Sohm in the analogous art of wireless carpool scheduling for the same reasons as stated for claim 1.

Regarding claims 12-15 and 17, these claims recite limitations substantially similar to those in claims 2-5 and 7, respectively, and are rejected for the same reasons as stated above.



Claims 6, 8-10, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Engle in view of Sohm, and in further view of Smith et al., U.S. Publication No. 2013/0297551 [hereinafter Smith].

Regarding claim 6, the combination of Engle and Sohm discloses the method of claim 1.
While suggested, the combination of Engle and Sohm does not explicitly disclose …wherein (a) further comprises receiving, by the server, commuting preferences of a user from a device of the user, where the device of the user performed machine learning from data of the device to determine one or more preferences of the commuting preferences.
However, Smith discloses …wherein (a) further comprises receiving, by the server, commuting preferences of a user from a device of the user, where the device of the user performed machine learning from data of the device to determine one or more preferences of the commuting preferences (Smith, ¶ 28, Location pattern predictions are preferably location patterns such as times and days of the week when the user is at home, work, school, the gym, or other locations. The patterns also characterize when a user will leave a location and which location they will be going to next. The modeling of the patterns preferably relies on a plurality of pattern models. A pattern model is preferably an algorithmic model that predicts location based on past location information. A pattern model may be geared to a specific type of pattern such as time frame or location type. The pattern models are preferably Markov chains, but alternatively a pattern model may be a neural network, a statistical model, machine learning approach (discloses machine learning approach to determine preferences), or any suitable pattern model), (Id., ¶ 16, As shown in FIG. 1, a system for providing intelligent location information includes a location prediction platform 110, a location aware application 120, and a developer interface 130 to the location prediction platform 110. The system functions to provide predictive intelligence for mobile devices (discloses receiving preferences from a user device). A mobile device application that leverages the predictive intelligence generated in the system can be used to display information alerts (e.g., weather, traffic, parking, restaurant, and other information), provide contextually appropriate interactions at an appropriate time, trigger application actions, intelligently complete transactions based on location and travel routes, trigger physical interactions (e.g., turn on/off lights, a vehicle, heater/air-conditioning system, etc.), and/or perform other actions in response to and in anticipation of a user's location and the context of that location).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the route generation and scheduling elements of Engle’s interactive routing method and the commuting preferences elements of Sohm to include the machine learning elements of Smith in the analogous art of providing intelligent location information.
The motivation for doing so would have been to improve the ability to “build[s] intelligence around a user's varying schedule and provide[s] information at appropriate times”. For example, “When a user leaves home to go to work, the application can display an alert with travel information for the route to work” [Smith, §] 18], wherein such improvements would benefit Sohm’s method which seeks to improve the process of “scheduling for notifying a carpool schedule change for a group of carpoolers comprises opening up a carpool schedule web page from an carpool application, submitting a carpool schedule change, updating the carpool schedule web page, sending an email notification to the group of carpoolers, pushing a wireless notification to a plurality of mobile devices owned by the group of carpoolers” [Sohm, ¶ 24], and wherein such improvements would further help to improve Engle’s method of “socializing routing of autonomous vehicle transportation based on associations between potential passengers and their corresponding preferences and destinations that are shared as a group”  [Smith, ¶ 18; Sohm, ¶ 24; Engle, ¶ 4].

Regarding claim 8, the combination of Engle and Sohm discloses the method of claim 1.
While suggested, the combination of Engle and Sohm does not explicitly disclose …further comprising: determining, by the server based on traffic information received by the server, a start time for a rider of each group of users to leave to pick up a rider on the route for the group; and communicating, by the server, the start time to a device of the user corresponding to the driver for each group
However, Smith discloses …further comprising: determining, by the server based on traffic information received by the server, a start time for a rider of each group of users to leave to pick up a rider on the route for the group (Smith, ¶ 40, which includes a content worker module checking if the location prediction satisfies a content requirement, functions to determine if content should be delivered for the current scenario. Content requirements can include conditions based on the user's current location, the predicted location, properties of the predicted location (e.g., is there traffic), properties of the route from the current location to the predicted location, relative aspects of the two locations (e.g., time to travel between the two locations, is the weather significantly different, etc.), the time of the prediction, state of the application or the user account (e.g., has related content been pushed to the user). One preferred content condition may be a condition of the current time being an expected departure time to travel to the next predicted location. The departure time (discloses determining a start time based on traffic information) is preferably based on expected travel time between the predicted location and the current location of the mobile device. The current location is preferably the most recently received location information of the user stored in the location log. In this variation, an outside mapping or travel time estimation service may be queried. Other outside sources may additionally be queried such as weather services, traffic services, airport delay services, user accounts on various web portals, or any outside data source);
and communicating, by the server, the start time to a device of the user corresponding to the driver for each group (Id., ¶ 60, the message transmitted includes a request, on behalf of the user, for a ride to an airport. In this variation, the affiliate can be any of family member, a friend, a coworker module, a taxi, limousine, or personal driver (discloses communicating to a driver), a rideshare or rental car server, or any other suitable entity), (Id., ¶ 40, The departure time (discloses start time) is preferably based on expected travel time between the predicted location and the current location of the mobile device), (Id., ¶ 16, The system can migrate a substantial portion of the location intelligence to server side components, which function to leverage the data and centralized access point to a plurality of mobile devices).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the route generation and scheduling elements of Engle’s interactive routing method and the commuting preferences of Sohm to include the traffic and start time determination elements of Smith in the analogous art of providing intelligent location information for the same reasons as stated for claim 6.

Regarding claim 9, the combination of Engle and Sohm discloses the method of claim 1.
Engle further discloses …generating, by the server, each route of the plurality of routes corresponding to the group of users (Engle, ¶ 33, A server-based information handling system (IHS) (discloses server) can execute an autonomous system controller 422 that is in communication with a population of autonomous vehicles 406 and a population of user interface devices 424, 426), (Id., ¶ 17, A method, autonomous system controller, and computer program product generate a first route for an autonomous vehicle to transport a first person from a first location to a destination. In response to determining that a second person satisfies trigger criteria comprising: (i) being at a second location that is within a proximity threshold to the first route; (ii) being associated with the first person; and (iii) being associated with the destination, an affordance is caused to be present via a respective user interface device to at least one of the first and second persons that proposes that the autonomous vehicle transport both the first and second persons to the destination (discloses group of users commuting to a location). In response to receiving acceptance, a second route (discloses plurality of routes) is generated for the autonomous vehicle that comprises picking up the first person at the first location, picking up the second person at the second location, and transporting both persons to the destination).
While suggested, the combination of Engle and Sohm does not explicitly disclose …further comprising: receiving, by the server, calendar information for each of the plurality of users; …based on the calendar information; and determining, by the server based on the calendar information, a start time for a driver of each group of users to leave to pick up a rider on the route for the group.
However, Smith discloses …further comprising: receiving, by the server, calendar information for each of the plurality of users; …based on the calendar information (Smith, ¶ 18, The system can additionally target more routine activities, such as travel to and from work. The system preferably builds intelligence around a user's varying schedule and provides information at appropriate times. When a user leaves home to go to work, the application can display an alert with travel information for the route to work, as shown in FIG. 5. The application can also push content based on events planned in a personal planning data source (e.g., email account, personal calendar, account on a booking website, social network event, etc. (discloses receiving calendar information)); 
and determining, by the server based on the calendar information, a start time for a driver of each group of users to leave to pick up a rider on the route for the group (Id., ¶ 60, the message transmitted includes a request, on behalf of the user, for a ride to an airport. In this variation, the affiliate can be any of family member, a friend, a coworker module, a taxi, limousine, or personal driver (discloses communicating to a driver), a rideshare or rental car server, or any other suitable entity), (Id., ¶ 40, The departure time (discloses start time) is preferably based on expected travel time between the predicted location and the current location of the mobile device), (Id., ¶ 16, The system can migrate a substantial portion of the location intelligence to server side components, which function to leverage the data and centralized access point to a plurality of mobile devices), (¶ 18, The system can additionally target more routine activities, such as travel to and from work. The system preferably builds intelligence around a user's varying schedule and provides information at appropriate times. When a user leaves home to go to work, the application can display an alert with travel information for the route to work, as shown in FIG. 5. The application can also push content based on events planned in a personal planning data source (e.g., email account, personal calendar, account on a booking website, social network event, etc. (discloses receiving calendar information)).
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the route generation and scheduling elements of Engle’s interactive routing method and the commuting preferences of Sohm to include the traffic and start time determination elements of Smith in the analogous art of providing intelligent location information for the same reasons as stated for claim 6.


Regarding claim 10, the combination of Engle and Sohm discloses the method of claim 1.
While suggested, the combination of Engle and Sohm does not explicitly disclose …further comprising selecting, by the server using historical information and a machine learning engine, a form of transportation for at least one user of the plurality of users comprising one of drive, ride, or public transportation on one of a particular day of a week or a particular date.
However, Smith discloses …further comprising…, by the server using historical information and a machine learning engine… (Smith, ¶ 28, Location pattern predictions are preferably location patterns such as times and days of the week when the user is at home, work, school, the gym, or other locations. The patterns also characterize when a user will leave a location and which location they will be going to next. The modeling of the patterns preferably relies on a plurality of pattern models. A pattern model is preferably an algorithmic model that predicts location based on past location information (discloses historical information). A pattern model may be geared to a specific type of pattern such as time frame or location type. The pattern models are preferably Markov chains, but alternatively a pattern model may be a neural network, a statistical model, machine learning approach (discloses machine learning engine), or any suitable pattern model), (Id., ¶ 57, a suggestion to depart for an airport can include an advertisement for a private airport limousine service, despite the fact that the user historically regularly drives himself to the airport. In this example, the message can also include a comparison of long-term parking rates and limousine rates to further persuade the user to engage the limousine service.
Through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Engle and Smith discloses … selecting… a form of transportation for at least one user of the plurality of users comprising one of drive, ride, or public transportation on one of a particular day of a week or a particular date
First, Engle discloses user preferences on particular days of a week (Engle, ¶ 30, A ride share agent 248 executed by user interface device 200 can data mine current or past activities triggered by a user of the user interface device 200 to identify the likelihood that a proposed ride share would be received favorably. For example, a user can have a pattern of visiting an area of a city that has a significant number of dining and social destinations on Friday and Saturday nights with one or more people that the user has identified as a social group of friends).
Further, Smith discloses suggesting a form of transportation (Smith, ¶ 57, a suggestion to depart for an airport can include an advertisement for a private airport limousine service, despite the fact that the user historically regularly drives himself to the airport. In this example, the message can also include a comparison of long-term parking rates and limousine rates to further persuade the user to engage the limousine service).
One of ordinary skill in the art would have recognized that applying the known technique of Smith would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the ‘drive or ride’ commuting preferences and form of transportation suggesting (e.g. limousine service) elements of Smith to the ‘particular day of the week’ preferences of Engle would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such weekly preference features into similar systems. Further, applying weekly preference features to Smith with ‘drive or ride’ preferences considered accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed user preference analysis and appropriate commuting recommendations. Thus, through KSR Rationale D (See MPEP 2141(III)(D)), the combination of Engle and Smith discloses … selecting… a form of transportation for at least one user of the plurality of users comprising one of drive, ride, or public transportation on one of a particular day of a week or a particular date.
At the time the invention was filed it would have been obvious to a person of ordinary skill in the art to have modified the route generation and scheduling elements of Engle’s interactive routing method and the commuting preferences elements of Sohm to include the machine learning elements of  Smith in the analogous art of providing intelligent location information for the same reasons as stated for claim 6.

Regarding claims 16 and 18-20, these claims recite limitations substantially similar to those in claims 6 and 8-10, respectively, and are rejected for the same reasons as stated above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Borean et al., U.S. Publication No. 2017/1270447, discloses a method and system for providing a dynamic ride sharing service.
Van Buskrik et al., U.S. Publication No. 2009/0248587, discloses selectively negotiated ridershare system comprising riders, drivers, and vehicles.
Fujimoto et al., U.S. Publication No. 2020/0175558, discloses a ridesharing management device, ridesharing management method, and program.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D BOLEN whose telephone number is (408)918-7631.  The examiner can normally be reached on Monday - Friday 8:00 AM - 5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patty Munson can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D BOLEN/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624